DETAILED ACTION
This office action is in response to the amendment filed December 7, 2020 in which claims 1-19 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant’s First Argument:  Objection to the specification and to claim 1 should be withdrawn in view of current amendments to the specification and claim 1.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The objections are withdrawn.  

Applicant’s Second Argument:  Rejection of claims 1-8 under 35 USC 112(b) should be withdrawn in view of current amendments to the claims.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The rejection is withdrawn.

Applicant’s Third Argument:  Rejection of the claims under 35 USC 103 over US Pub No. 2005/0132465 Kathumbi-Jackson et al. (Kathumbi-Jackson) and various cited secondary references should be withdrawn because Kathumbi-Jackson does not teach, suggest, or 
Examiner’s Response:  Applicant’s arguments have been fully considered however they are not commensurate with the rejected claims as the limitations have not been previously presented.  It is further noted that the arguments are moot in view of the updated grounds of rejection.

Applicant’s Fourth Argument:  Rejection of the claims under 35 USC 103 over Kathumbi-Jackson and various cited secondary references should be withdrawn because the garment of Kathumbi-Jackson is donned from the rear while the garment of the present invention is donned from the front.
Examiner’s Response:  Applicant’s arguments have been fully considered but they are not persuasive.  Examiner fails to comprehend this argument as a review of the drawings of Kathumbi-Jackson appear to depict a gown worn in the exact same manner as that of the present invention.  Fig. 5 of Kathumi-Jackson (see below) shows a gown being worn in precisely the same manner as the present invention depicted in Fig. 6 (see below).  The rejection is maintained.

    PNG
    media_image1.png
    860
    812
    media_image1.png
    Greyscale

	
    PNG
    media_image2.png
    838
    699
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 9, and 12 are rejected, under 35 U.S.C. 103 as being unpatentable over US Pub No. 2005/0132465 Kathumbi-Jackson et al. (Kathumbi-Jackson) in view of USPN 4,524,463 Ogden.
Regarding claim 1, Kathumbi-Jackson discloses an adjustable hospital gown (10 of Figs. 1-5) (para. 0033) comprising:  
a torso-covering garment (the torso-covering garment comprises central portion 12 and sleeves 22; see Figs. 1-5); 
a first backflap (14);  
5a second backflap (16); 
at least one adjustable fastener (the adjustable fastener comprises connector assembly 18,20 and the at least one anchor point); 
the at least one adjustable fastener comprising a connector (18,20) assembly and at least one anchor point (the at least one anchor point comprises any area of the garment where the fastening mechanism is configured to be adhered when hospital gown 10 is in the closed configuration as depicted in Fig. 5); 
the first backflap being adjacently connected along a first backflap seam (30) 10of the torso-covering garment (see at least Figs. 3-5; para. 0046); 
the second backflap being adjacently connected along a second backflap seam (30) of the torso-covering garment, opposite to the first backflap (see at least Figs. 3-5; para. 0046);
 the connector assembly being mounted onto the first backflap, opposite to the first torso-covering garment (see at least Figs. 3-5; para. 0046);  
the at least one anchor point being positioned adjacent to the second backflap (see at least Figs. 3-5; para. 0052); 
the connector assembly being detachably coupled to the at least one anchor point (see at least Figs. 3-5; para. 0046-0053); and 
a body cavity being delineated by the torso-covering garment, the first backflap, and the second backflap (see at least Figs. 3-5; para. 0052).
Kathumbi-Jackson discloses hospital gown 10 where the at least one anchor point is merely an area of hospital gown 10 that adhesive fastening mechanism 20 is configured to adhere to when hospital gown 10 is in a closed configuration as depicted in Fig. 5.
Kathumbi-Jackson does not disclose an at least one anchor point that is “mounted” to hospital gown 10.
However, Ogden teaches a garment similar to that of Kathumbi-Jackson, comprising a fastening mechanism (32) that detachably couples to at least one anchor point (34) mounted onto the garment (see at least Figs. 1 and 4; col. 2, lines 36-51).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hospital gown of Kathumbi-Jackson that uses adhesive to cinch the belt around the body cavity to instead include a fastening mechanism configured to detachably couple to at least one anchor point as taught by Ogden because Ogden teaches that this configuration is known in the art and beneficial for preventing the inadvertent opening of the garment and potentially embarrassing exposure of the wearer’s body (col. 1, lines 52-62).  It would further have been obvious to one of ordinary skill in the art that the adhesive of the fastening system of Kathumbi-Jackson may degrade in strength after the gown is opened and closed multiple times but that the snap fasteners taught by Ogden would not be susceptible to such degradation.

Regarding claim 3, the modified garment of Kathumbi-Jackson (i.e. Kathumbi-Jackson in view of Ogden as detailed above) further teaches an adjustable hospital gown comprising:
the first backflap comprising a covering portion and an adjustment portion (Kathumbi-Jackson annotated Fig. 4, see below); 
the covering portion being connected in between the torso-covering 5garment and the adjustment portion (Kathumbi-Jackson annotated Fig. 4); and 
the connector assembly being connected adjacent to the adjustment portion (Kathumbi-Jackson annotated Fig. 4).
Examiner respectfully notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com).

    PNG
    media_image3.png
    924
    938
    media_image3.png
    Greyscale

Regarding claim 9, the modified garment of Kathumbi-Jackson (i.e. Kathumbi-Jackson in view of Ogden as detailed above) further teaches an adjustable hospital gown comprising:  
the at least one adjustable fastener comprising hook-and-loop connectors (col. 2, lines 47-51 of Ogden).

Regarding claim 12, the modified garment of Kathumbi-Jackson (i.e. Kathumbi-Jackson in view of Ogden as detailed above) further teaches an adjustable hospital gown comprising:  
the at least one adjustable fastener comprising buttons (col. 2, lines 47-51 of Ogden).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kathumbi-Jackson in view of Ogden (as applied to claim 1, above) and in further view of USPN 8,990,966 Von Furstenberg et al. (Von Furstenberg).
Regarding claim 4, the modified garment of Kathumbi-Jackson (i.e. Kathumbi-Jackson in view of Ogden as detailed above) further teaches an adjustable hospital gown comprising:
the torso-covering garment comprising a central panel (Kathumbi-Jackson 12), a first sleeve (Kathumbi-Jackson 22) and a second sleeve (Kathumbi-Jackson 22) (see at least Kathumbi-Jackson Figs. 3-5; Kathumbi-Jackson para. 0047); 
the first sleeve being connected to the central panel and the first backflap (see at least Kathumbi-Jackson Figs. 3-5; Kathumbi-Jackson para. 0047);
the second sleeve connected to the central panel and the second backflap, opposite the first sleeve (see at least Kathumbi-Jackson Figs. 3-5; Kathumbi-Jackson para. 0047).
The modified garment of Kathumbi-Jackson does not expressly teach or show the first sleeve being connected along a first front shoulder seam of the central panel; the first sleeve being connected along a first rear shoulder seam of the first 15backflap; the second sleeve being connected along a second front shoulder seam of the central panel, opposite to the first sleeve; and the second sleeve being connected along a second rear shoulder seam of the second backflap.
However, Von Furstenberg teaches a gown (11) similar to that of the modified garment of Kathumbi-Jackson wherein the first sleeve (21) being connected along a first front shoulder seam (annotated Fig. 1, see below) of the central panel (12); the first sleeve being connected along a first rear shoulder seam (annotated Fig. 1) of the first 15backflap (14); the second sleeve (18) being connected along a second front shoulder seam (annotated Fig. 1) of the central panel, opposite to the first sleeve; and the second sleeve being connected along a second rear shoulder seam (annotated Fig. 1) of the second backflap (13) (col. 2, line 50 – col. 3, line 3; Examiner respectfully asserts that at least inasmuch as currently claimed, the designated seams of Von Furstenberg can properly be considered front and rear shoulder seams at least because the designated seams on Von Furstenberg annotated Fig. 1 closely resemble the front and rear shoulder seams as depicted in Fig. 3 of the present application).

    PNG
    media_image4.png
    847
    1125
    media_image4.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified garment of Kathumbi-Jackson so that the first and second sleeves connect to the central panel and first and second backflaps via first and second front and rear shoulder seams as taught by Von Furstenberg because Von Furstenberg teaches that this configuration is known in the art.  It would further have been obvious to one of ordinary skill in the art that connecting the first and second sleeves via shoulder seams between the central panel and respective backflaps would result in a garment where the sleeves are disposed along lateral sides of the body cavity, just as the arms of a typical wearer are disposed along lateral sides of their body/torso.  

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kathumbi-Jackson in view of Ogden and Von Furstenberg (as applied to claims 1 and 4, above) and in further view of USPN 2,720,655 Simon et al. (Simon).
Regarding claims 5 and 6, the modified garment of Kathumbi-Jackson (i.e. Kathumbi-Jackson in view of Ogden and Von Furstenberg as detailed above) does not expressly further teach an adjustable hospital gown comprising:  a first adjustment slit; at least one first slit fastener; the first adjustment slit traversing into the first sleeve; 25the first adjustment slit being oriented parallel to a longitudinal axis of the first sleeve; and the first slit fastener being detachably connected across the first adjustment slit and a second adjustment slit; 7at least one second slit fastener; the second adjustment slit traversing into the second sleeve; the second adjustment slit being oriented parallel to a longitudinal axis of the second sleeve; and  5the second slit fastener being detachably connected across the second adjustment slit.
However, Simon teaches a garment comprising:  a first adjustment slit (15) (see at least Figs. 1-4 and 6); at least one first slit fastener (20); the first adjustment slit traversing into the first sleeve (see Fig. 1); 25the first adjustment slit being oriented parallel to a longitudinal axis of the first sleeve (see Fig. 1); and the first slit fastener being detachably connected across the first adjustment slit (see at least Figs. 1-4 and 6; col. 2, lines 1-37); and a second adjustment slit (15) (see at least Figs. 1-4 and 6); 7at least one second slit fastener (20); the second adjustment slit traversing into the second sleeve (see Fig. 1); the second adjustment slit being oriented parallel to a longitudinal axis of the second sleeve (see Fig. 1); and 5the second slit fastener being detachably connected across the second adjustment slit (see at least Figs. 1-4 and 6; col. 2, lines 1-37).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified garment of Kathumbi-Jackson to include first and second adjustment slits as taught by Simon because Simon teaches that this configuration is known in the art and beneficial for allowing the width of the sleeves and the garment body to be increased by the wearer (col. 2, lines 24-37).  It would further have been obvious to one of ordinary skill in the art that combining the adjustment slits of Simon with the adjustable fastener of Kathumbi-Jackson modified by Ogden would allow the gown to be adapted to an even wider range of wearer body sizes.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kathumbi-Jackson in view of Ogden (as applied to claim 1, above) and in further view of USPN 3,935,596 Allen, Jr. et al. (Allen).
Regarding claim 7, the modified garment of Kathumbi-Jackson (i.e. Kathumbi-Jackson in view of Ogden as detailed above) further teaches an adjustable hospital gown comprising:
an adjustable collar (as depicted in at least Kathumbi-Jackson Figs. 3-5, the area surrounding neck hole 40 is considered a collar and it is adjustable via the fastening system of the modified garment of Kathumbi-Jackson as explained above with respect to claim 1);  
the adjustable collar being integrated around a neck hole (Kathumbi-Jackson 40) of the torso-covering garment.
The modified garment of Kathumbi-Jackson teaches a scooped neck hole without a collar fastener or at least one collar anchor point (Kathumbi-Jackson para. 0048).
However, Allen teaches a medical gown (20) similar to the modified garment of Kathumbi-Jackson but with an adjustable collar including a collar fastener (50), at least one collar anchor point (50’), the collar fastener being connected adjacent to a first end of the adjustable 15collar (as depicted in Figs. 1-2, the first end of the adjustable collar is the end adjacent collar fastener 50); and the at least one collar anchor point being connected adjacent to a second end of the adjustable collar, opposite to the collar fastener (as depicted in Figs. 1-2, the second end of the adjustable collar is the end adjacent at least one collar anchor point 50’).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified garment of Kathumbi-Jackson to include the adjustable collar with collar fastener and collar anchor points as taught by Allen because Allen teaches that this configuration is known in the art.  It would further have been obvious to one of ordinary skill in the art that compared to the scooped neck hole of the modified garment of Kathumbi-Jackson, the adjustable collar of Allen (see at least Fig. 7) would appeal to modest wearers who would prefer for the garment to conceal as much of their body as possible and/or who are cold-natured and don’t desire the venting provided by a scooped neck hole.

Claim 8 is rejected, under 35 U.S.C. 103 as being unpatentable over Kathumbi-Jackson in view of Ogden (as applied to claim 1, above) and in further view of US Pub No. 2015/0374048 Theodossiou.
Regarding claim 8, the modified garment of Kathumbi-Jackson (i.e. Kathumbi-Jackson in view of Ogden as detailed above) does not expressly teach a pocket; an access hole; the pocket being connected adjacent to the torso-covering garment; the pocket being positioned opposite to the body cavity, across the torso-25covering garment; and the access hole traversing through the torso-covering garment into the pocket.
However, Theodossiou teaches a garment (10 of Fig. 1) similar to the modified garment of Kathumbi-Jackson and including a pocket (22); an access hole (26); the pocket being connected adjacent to the torso-covering garment (12) (see at least Fig. 1; inasmuch as currently claimed, pocket 22 is considered to be “adjacent” torso-covering garment 12 because pocket 22 is directly affixed to torso-covering garment 12); the pocket being positioned opposite to the body cavity, across the torso-25covering garment (see at least Fig. 1); and the access hole traversing through the torso-covering garment into the pocket (paras. 0031-0032).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified garment of Kathumbi-Jackson to include the pocket and access hole as taught by Theodossiou because Theodossiou teaches that this configuration is known in the art and beneficial for accommodating medical tubing (paras. 0031-0032).

Claims 1, 2, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kathumbi-Jackson in view of US Pub No. 2012/0216374 Manuello.
Regarding claim 1, Kathumbi-Jackson discloses an adjustable hospital gown (10 of Figs. 1-5) (para. 0033) comprising:  
a torso-covering garment (the torso-covering garment comprises central portion 12 and sleeves 22; see Figs. 1-5); 
a first backflap (14);  
5a second backflap (16); 
at least one adjustable fastener (the adjustable fastener comprises connector assembly 18,20 and the at least one anchor point); 
the at least one adjustable fastener comprising a connector (18,20) assembly and at least one anchor point (the at least one anchor point comprises any area of the garment where the fastening mechanism is configured to be adhered when hospital gown 10 is in the closed configuration as depicted in Fig. 5); 
the first backflap being adjacently connected along a first backflap seam (30) 10of the torso-covering garment (see at least Figs. 3-5; para. 0046); 
the second backflap being adjacently connected along a second backflap seam (30) of the torso-covering garment, opposite to the first backflap (see at least Figs. 3-5; para. 0046);
 the connector assembly being mounted onto the first backflap, opposite to the first torso-covering garment (see at least Figs. 3-5; para. 0046);  
the at least one anchor point being positioned adjacent to the second backflap (see at least Figs. 3-5; para. 0052); 
the connector assembly being detachably coupled to the at least one anchor point (see at least Figs. 3-5; para. 0046-0053); and 
a body cavity being delineated by the torso-covering garment, the first backflap, and the second backflap (see at least Figs. 3-5; para. 0052).
Kathumbi-Jackson discloses hospital gown 10 where the at least one anchor point is merely an area of hospital gown 10 that adhesive fastening mechanism 20 is configured to adhere to when hospital gown 10 is in a closed configuration as depicted in Fig. 5.
Kathumbi-Jackson does not disclose an at least one anchor point that is “mounted” to hospital gown 10.	However, Manuello teaches a waist-cinching accessory having at least one anchor point that is “mounted” to the accessory (Abstract; see Figs. 1a-1b).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the garment of Kathumbi-Jackson to include at least one anchor point that is mounted to the garment as taught by Manuello because Manuello teaches that this configuration is known in the art and beneficial for providing a simple and fast configuration for adjusting the size of a garment (para. 0021). It would further have been obvious to one of ordinary skill in the art that the adhesive of the fastening system of Kathumbi-Jackson may degrade in strength after the gown is opened and closed multiple times but that the magnetic clasp taught by Manuello would not be susceptible to such degradation.

Regarding claim 2, the modified invention of Kathumbi-Jackson (i.e. Kathumbi-Jackson in view of Manuello, as detailed above) further teaches an adjustable hospital gown comprising:
the connector assembly comprising a belt (18 of Kathumbi-Jackson and 1 of Manuello) and a fastening mechanism (20 of Kathumbi-Jackson and 13/17 of Manuello);
the at least one anchor point being a plurality of anchor points (16 of Manuello); 
the belt being terminally connected to the first backflap (as depicted in at least Kathumi-Jackson Fig. 4, belt 18 is attached to a terminal end of first backflap 14);  
25the fastening mechanism being integrated into the belt (see at least Kathumbi-Jackson Figs. 3-4 and Manuello Figs. 1a-1b); 
the fastening mechanism being positioned offset from the first backflap, across the belt (as depicted in at least Kathumbi-Jackson Figs. 3-4, at least portions of fastening mechanism 20 are offset from first backflap 14); and 
the plurality of anchor points being serially distributed across the torso-covering garment (see at least Manuello Figs. 1a-1b); and
the fastening mechanism being detachably, selectively and magnetically coupled to the plurality of anchor points (Manuello para. 0021).

Regarding claim 10, the modified invention of Kathumbi-Jackson (i.e. Kathumbi-Jackson in view of Manuello, as detailed above) further teaches an adjustable hospital gown comprising:
the at least one adjustable fastener comprising magnetic couplers (Manuello para. 0021).

Regarding claim 11, the modified invention of Kathumbi-Jackson (i.e. Kathumbi-Jackson in view of Manuello, as detailed above) further teaches an adjustable hospital gown comprising:
the at least one adjustable fastener comprising clasps (Manuello para. 0021).

Claims 13, 14, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kathumbi-Jackson in view of Ogden and in further view of Von Furstenberg, Simon, and Allen.
Regarding claim 13, Kathumbi-Jackson discloses an adjustable hospital gown (10 of Figs. 1-5) (para. 0033) comprising:  
a torso-covering garment (the torso-covering garment comprises central portion 12 and sleeves 22; see Figs. 1-5); 
a first backflap (14);  
5a second backflap (16); 
at least one adjustable fastener (the adjustable fastener comprises connector assembly 18,20 and the at least one anchor point); 
the adjustable fastener comprising a connector (18,20) assembly and at least one anchor point (the at least one anchor point comprises any area of the garment where the fastening mechanism is configured to be adhered when hospital gown 10 is in the closed configuration as depicted in Fig. 5); 
the first backflap being adjacently connected along a first backflap seam (30) 10of the torso-covering garment (see at least Figs. 3-5; para. 0046); 
the second backflap being adjacently connected along a second backflap seam (30) of the torso-covering garment, opposite to the first backflap (see at least Figs. 3-5; para. 0046);
 the connector assembly being mounted onto the first backflap, opposite to the first torso-covering garment (see at least Figs. 3-5; para. 0046);  
the at least one anchor point being positioned adjacent to the second backflap (see at least Figs. 3-5; para. 0052); 
the connector assembly being detachably coupled to the at least one anchor point (see at least Figs. 3-5; para. 0046-0053); and 
a body cavity being delineated by the torso-covering garment, the first backflap, and the second backflap (see at least Figs. 3-5; para. 0052).
Kathumbi-Jackson discloses hospital gown 10 where the at least one anchor point is merely an area of hospital gown 10 that adhesive fastening mechanism 20 is configured to adhere to when hospital gown 10 is in a closed configuration as depicted in Fig. 5.
Kathumbi-Jackson does not disclose an at least one anchor point that is “mounted” to hospital gown 10.
However, Ogden teaches a garment similar to that of Kathumbi-Jackson, comprising a fastening mechanism (32) that detachably couples to at least one anchor point (34) mounted onto the garment (see at least Figs. 1 and 4; col. 2, lines 36-51).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hospital gown of Kathumbi-Jackson that uses adhesive to cinch the belt around the body cavity to instead include a fastening mechanism configured to detachably couple to at least one anchor point as taught by Ogden because Ogden teaches that this configuration is known in the art and beneficial for preventing the inadvertent opening of the garment and potentially embarrassing exposure of the wearer’s body (col. 1, lines 52-62).  It would further have been obvious to one of ordinary skill in the art that the adhesive of the fastening system of Kathumbi-Jackson may degrade in strength after the gown is opened and closed multiple times but that the snap fasteners taught by Ogden would not be susceptible to such degradation.
The modified garment of Kathumbi-Jackson (i.e. Kathumbi-Jackson in view of Ogden as detailed above) further teaches an adjustable hospital gown comprising:
the connector assembly comprising a belt (18 of Kathumbi-Jackson and 30 of Ogden) and a fastening mechanism (20 of Kathumbi-Jackson and 32 of Ogden);
the at least one anchor point being a plurality of anchor points (34 of Ogden); 
the belt being terminally connected to the first backflap (as depicted in at least Kathumi-Jackson Fig. 4, belt 18 is attached to a terminal end of first backflap 14);  
25the fastening mechanism being integrated into the belt (see at least Kathumbi-Jackson Figs. 3-4 and Ogden Figs. 1 and 4); 
the fastening mechanism being positioned offset from the first backflap, across the belt (as depicted in at least Kathumbi-Jackson Figs. 3-4, at least portions of fastening mechanism 20 are offset from first backflap 14); and 
the plurality of anchor points being serially distributed across the torso-covering garment (see at least Ogden Figs. 1 and 4);
the fastening mechanism being detachably and selectively coupled to the plurality of anchor points (col. 2, lines 47-52 of Ogden);
the torso-covering garment comprising a central panel (Kathumbi-Jackson 12), a first sleeve (Kathumbi-Jackson 22) and a second sleeve (Kathumbi-Jackson 22) (see at least Kathumbi-Jackson Figs. 3-5; Kathumbi-Jackson para. 0047); 
the first sleeve being connected to the central panel and the first backflap (see at least Kathumbi-Jackson Figs. 3-5; Kathumbi-Jackson para. 0047);
the second sleeve connected to the central panel and the second backflap, opposite the first sleeve (see at least Kathumbi-Jackson Figs. 3-5; Kathumbi-Jackson para. 0047).
The modified garment of Kathumbi-Jackson (i.e. Kathumbi-Jackson in view of Ogden as detailed above) does not expressly teach or show the first sleeve being connected along a first front shoulder seam of the central panel; the first sleeve being connected along a first rear shoulder seam of the first 15backflap; the second sleeve being connected along a second front shoulder seam of the central panel, opposite to the first sleeve; and the second sleeve being connected along a second rear shoulder seam of the second backflap.
However, Von Furstenberg teaches a gown (11) similar to that of the modified garment of Kathumbi-Jackson wherein the first sleeve (21) being connected along a first front shoulder seam (annotated Fig. 1) of the central panel (12); the first sleeve being connected along a first rear shoulder seam (annotated Fig. 1) of the first 15backflap (14); the second sleeve (18) being connected along a second front shoulder seam (annotated Fig. 1) of the central panel, opposite to the first sleeve; and the second sleeve being connected along a second rear shoulder seam (annotated Fig. 1) of the second backflap (13) (col. 2, line 50 – col. 3, line 3; Examiner respectfully asserts that at least inasmuch as currently claimed, the designated seams of Von Furstenberg can properly be considered front and rear shoulder seams at least because the designated seams on Von Furstenberg annotated Fig. 1 closely resemble the front and rear shoulder seams as depicted in Fig. 3 of the present application).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified garment of Kathumbi-Jackson so that the first and second sleeves connect to the central panel and first and second backflaps via first and second front and rear shoulder seams as taught by Von Furstenberg because Von Furstenberg teaches that this configuration is known in the art.  It would further have been obvious to one of ordinary skill in the art that connecting the first and second sleeves via shoulder seams between the central panel and respective backflaps would result in a garment where the sleeves are disposed along lateral sides of the body cavity, just as the arms of a typical wearer are disposed along lateral sides of their body/torso.  
The modified garment of Kathumbi-Jackson (i.e. Kathumbi-Jackson in view of Ogden and Von Furstenberg as detailed above) does not expressly further teach an adjustable hospital gown comprising:  a first adjustment slit; at least one first slit fastener; the first adjustment slit traversing into the first sleeve; 25the first adjustment slit being oriented parallel to a longitudinal axis of the first sleeve; and the first slit fastener being detachably connected across the first adjustment slit and a second adjustment slit; 7at least one second slit fastener; the second adjustment slit traversing into the second sleeve; the second adjustment slit being oriented parallel to a longitudinal axis of the second sleeve; and  5the second slit fastener being detachably connected across the second adjustment slit.
However, Simon teaches a garment comprising:  a first adjustment slit (15) (see at least Figs. 1-4 and 6); at least one first slit fastener (20); the first adjustment slit traversing into the first sleeve (see Fig. 1); 25the first adjustment slit being oriented parallel to a longitudinal axis of the first sleeve (see Fig. 1); and the first slit fastener being detachably connected across the first adjustment slit (see at least Figs. 1-4 and 6; col. 2, lines 1-37); and a second adjustment slit (15) (see at least Figs. 1-4 and 6); 7at least one second slit fastener (20); the second adjustment slit traversing into the second sleeve (see Fig. 1); the second adjustment slit being oriented parallel to a longitudinal axis of the second sleeve (see Fig. 1); and 5the second slit fastener being detachably connected across the second adjustment slit (see at least Figs. 1-4 and 6; col. 2, lines 1-37).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified garment of Kathumbi-Jackson to include first and second adjustment slits as taught by Simon because Simon teaches that this configuration is known in the art and beneficial for allowing the width of the sleeves and the garment body to be increased by the wearer (col. 2, lines 24-37).  It would further have been obvious to one of ordinary skill in the art that combining the adjustment slits of Simon with the adjustable fastener of Kathumbi-Jackson modified by Ogden would allow the gown to be adapted to an even wider range of wearer body sizes.
The modified garment of Kathumbi-Jackson (i.e. Kathumbi-Jackson in view of Ogden, Von Furstenberg, and Simon as detailed above) further teaches an adjustable hospital gown comprising:
an adjustable collar (as depicted in at least Kathumbi-Jackson Figs. 3-5, the area surrounding neck hole 40 is considered a collar and it is adjustable via the fastening system of the modified garment of Kathumbi-Jackson as explained above with respect to claim 1);  
the adjustable collar being integrated around a neck hole (Kathumbi-Jackson 40) of the torso-covering garment.
The modified garment of Kathumbi-Jackson teaches a scooped neck hole without a collar fastener or at least one collar anchor point (Kathumbi-Jackson para. 0048).
However, Allen teaches a medical gown (20) similar to the modified garment of Kathumbi-Jackson but with an adjustable collar including a collar fastener (50), at least one collar anchor point (50’), the collar fastener being connected adjacent to a first end of the adjustable 15collar (as depicted in Figs. 1-2, the first end of the adjustable collar is the end adjacent collar fastener 50); and the at least one collar anchor point being connected adjacent to a second end of the adjustable collar, opposite to the collar fastener (as depicted in Figs. 1-2, the second end of the adjustable collar is the end adjacent at least one collar anchor point 50’).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified garment of Kathumbi-Jackson to include the adjustable collar with collar fastener and collar anchor points as taught by Allen because Allen teaches that this configuration is known in the art.  It would further have been obvious to one of ordinary skill in the art that compared to the scooped neck hole of the modified garment of Kathumbi-Jackson, the adjustable collar of Allen (see at least Fig. 7) would appeal to modest wearers who would prefer for the garment to conceal as much of their body as possible and/or who are cold-natured and don’t desire the venting provided by a scooped neck hole.

Regarding claim 14, the modified garment of Kathumbi-Jackson (i.e. Kathumbi-Jackson in view of Ogden, Von Furstenberg, Simon, and Allen as detailed above) further teaches an adjustable hospital gown comprising:
the first backflap comprising a covering portion and an adjustment portion (Kathumbi-Jackson annotated Fig. 4); 
the covering portion being connected in between the torso-covering 5garment and the adjustment portion (Kathumbi-Jackson annotated Fig. 4); and 
the connector assembly being connected adjacent to the adjustment portion (Kathumbi-Jackson annotated Fig. 4).
Examiner respectfully notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com).

Regarding claim 16, the modified garment of Kathumbi-Jackson (i.e. Kathumbi-Jackson in view of Ogden, Von Furstenberg, Simon, and Allen as detailed above) further teaches an adjustable hospital gown comprising:
the at least one adjustable fastener comprising hook-and-loop connectors (col. 2, lines 47-52 of Ogden).

Regarding claim 19, the modified garment of Kathumbi-Jackson (i.e. Kathumbi-Jackson in view of Ogden, Von Furstenberg, Simon, and Allen as detailed above) further teaches an adjustable hospital gown comprising:
the at least one adjustable fastener comprising buttons (col. 2, lines 47-52 of Ogden).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kathumbi-Jackson in view of Ogden, Von Furstenberg, Simon, and Allen (as applied to claim 13, above) and in further view of Theodossiou.
Regarding claim 15, the modified garment of Kathumbi-Jackson (i.e. Kathumbi-Jackson in view of Ogden, Von Furstenberg, Simon, and Allen as detailed above) further teaches an adjustable hospital gown comprising:
the connector assembly comprising a belt (18 of Kathumbi-Jackson and 30 of Ogden) and a fastening mechanism (20 of Kathumbi-Jackson and 32 of Ogden).
The modified garment of Kathumbi-Jackson does not expressly teach a pocket; an access hole; the pocket being connected adjacent to the torso-covering garment; the pocket being positioned opposite to the body cavity, across the torso-25covering garment; and the access hole traversing through the torso-covering garment into the pocket.
However, Theodossiou teaches a garment (10 of Fig. 1) similar to the modified garment of Kathumbi-Jackson and including a pocket (22); an access hole (26); the pocket being connected adjacent to the torso-covering garment (12) (see at least Fig. 1; inasmuch as currently claimed, pocket 22 is considered to be “adjacent” torso-covering garment 12 because pocket 22 is directly affixed to torso-covering garment 12); the pocket being positioned opposite to the body cavity, across the torso-25covering garment (see at least Fig. 1); and the access hole traversing through the torso-covering garment into the pocket (paras. 0031-0032).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified garment of Kathumbi-Jackson to include the pocket and access hole as taught by Theodossiou because Theodossiou teaches that this configuration is known in the art and beneficial for accommodating medical tubing (paras. 0031-0032).

Claims 13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kathumbi-Jackson in view of Manuello and in further view of Von Furstenberg, Simon, and Allen.
Regarding claim 13, Kathumbi-Jackson discloses an adjustable hospital gown (10 of Figs. 1-5) (para. 0033) comprising:  
a torso-covering garment (the torso-covering garment comprises central portion 12 and sleeves 22; see Figs. 1-5); 
a first backflap (14);  
5a second backflap (16); 
at least one adjustable fastener (the adjustable fastener comprises connector assembly 18,20 and the at least one anchor point); 
the at least one adjustable fastener comprising a connector (18,20) assembly and at least one anchor point (the at least one anchor point comprises any area of the garment where the fastening mechanism is configured to be adhered when hospital gown 10 is in the closed configuration as depicted in Fig. 5); 
the first backflap being adjacently connected along a first backflap seam (30) 10of the torso-covering garment (see at least Figs. 3-5; para. 0046); 
the second backflap being adjacently connected along a second backflap seam (30) of the torso-covering garment, opposite to the first backflap (see at least Figs. 3-5; para. 0046);
 the connector assembly being mounted onto the first backflap, opposite to the first torso-covering garment (see at least Figs. 3-5; para. 0046);  
the at least one anchor point being positioned adjacent to the second backflap (see at least Figs. 3-5; para. 0052); 
the connector assembly being detachably coupled to the at least one anchor point (see at least Figs. 3-5; para. 0046-0053); and 
a body cavity being delineated by the torso-covering garment, the first backflap, and the second backflap (see at least Figs. 3-5; para. 0052).
Kathumbi-Jackson discloses hospital gown 10 where the at least one anchor point is merely an area of hospital gown 10 that adhesive fastening mechanism 20 is configured to adhere to when hospital gown 10 is in a closed configuration as depicted in Fig. 5.
Kathumbi-Jackson does not disclose an at least one anchor point that is “mounted” to hospital gown 10.	However, Manuello teaches a waist-cinching accessory having at least one anchor point that is “mounted” to the accessory (Abstract; see Figs 1a-1b).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the garment of Kathumbi-Jackson to include at least one anchor point that is mounted to the garment as taught by Manuello because Manuello teaches that this configuration is known in the art and beneficial for providing a simple and fast configuration for adjusting the size of a garment (para. 0021). It would further have been obvious to one of ordinary skill in the art that the adhesive of the fastening system of Kathumbi-Jackson may degrade in strength after the gown is opened and closed multiple times but that the magnetic clasp taught by Manuello would not be susceptible to such degradation.
The modified invention of Kathumbi-Jackson (i.e. Kathumbi-Jackson in view of Manuello, as detailed above) further teaches an adjustable hospital gown comprising:
the connector assembly comprising a belt (18 of Kathumbi-Jackson and 1 of Manuello) and a fastening mechanism (20 of Kathumbi-Jackson and 13/17 of Manuello);
the at least one anchor point being a plurality of anchor points (16 of Manuello); 
the belt being terminally connected to the first backflap (as depicted in at least Kathumi-Jackson Fig. 4, belt 18 is attached to a terminal end of first backflap 14);  
25the fastening mechanism being integrated into the belt (see at least Kathumbi-Jackson Figs. 3-4 and Manuello Figs. 1a-1b); 
the fastening mechanism being positioned offset from the first backflap, across the belt (as depicted in at least Kathumbi-Jackson Figs. 3-4, at least portions of fastening mechanism 20 are offset from first backflap 14); and 
the plurality of anchor points being serially distributed across the torso-covering garment (see at least Manuello Figs. 1a-1b).
the torso-covering garment comprising a central panel (Kathumbi-Jackson 12), a first sleeve (Kathumbi-Jackson 22) and a second sleeve (Kathumbi-Jackson 22) (see at least Kathumbi-Jackson Figs. 3-5; Kathumbi-Jackson para. 0047); 
the first sleeve being connected to the central panel and the first backflap (see at least Kathumbi-Jackson Figs. 3-5; Kathumbi-Jackson para. 0047);
the second sleeve connected to the central panel and the second backflap, opposite the first sleeve (see at least Kathumbi-Jackson Figs. 3-5; Kathumbi-Jackson para. 0047).
The modified garment of Kathumbi-Jackson (i.e. Kathumbi-Jackson in view of Manuello as detailed above) does not expressly teach or show the first sleeve being connected along a first front shoulder seam of the central panel; the first sleeve being connected along a first rear shoulder seam of the first 15backflap; the second sleeve being connected along a second front shoulder seam of the central panel, opposite to the first sleeve; and the second sleeve being connected along a second rear shoulder seam of the second backflap.
However, Von Furstenberg teaches a gown (11) similar to that of the modified garment of Kathumbi-Jackson wherein the first sleeve (21) being connected along a first front shoulder seam (annotated Fig. 1) of the central panel (12); the first sleeve being connected along a first rear shoulder seam (annotated Fig. 1) of the first 15backflap (14); the second sleeve (18) being connected along a second front shoulder seam (annotated Fig. 1) of the central panel, opposite to the first sleeve; and the second sleeve being connected along a second rear shoulder seam (annotated Fig. 1) of the second backflap (13) (col. 2, line 50 – col. 3, line 3; Examiner respectfully asserts that at least inasmuch as currently claimed, the designated seams of Von Furstenberg can properly be considered front and rear shoulder seams at least because the designated seams on Von Furstenberg annotated Fig. 1 closely resemble the front and rear shoulder seams as depicted in Fig. 3 of the present application).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified garment of Kathumbi-Jackson so that the first and second sleeves connect to the central panel and first and second backflaps via first and second front and rear shoulder seams as taught by Von Furstenberg because Von Furstenberg teaches that this configuration is known in the art.  It would further have been obvious to one of ordinary skill in the art that connecting the first and second sleeves via shoulder seams between the central panel and respective backflaps would result in a garment where the sleeves are disposed along lateral sides of the body cavity, just as the arms of a typical wearer are disposed along lateral sides of their body/torso.  
The modified garment of Kathumbi-Jackson (i.e. Kathumbi-Jackson in view of Manuello and Von Furstenberg as detailed above) does not expressly further teach an adjustable hospital gown comprising:  a first adjustment slit; at least one first slit fastener; the first adjustment slit traversing into the first sleeve; 25the first adjustment slit being oriented parallel to a longitudinal axis of the first sleeve; and the first slit fastener being detachably connected across the first adjustment slit and a second adjustment slit; 7at least one second slit fastener; the second adjustment slit traversing into the second sleeve; the second adjustment slit being oriented parallel to a longitudinal axis of the second sleeve; and  5the second slit fastener being detachably connected across the second adjustment slit.
However, Simon teaches a garment comprising:  a first adjustment slit (15) (see at least Figs. 1-4 and 6); at least one first slit fastener (20); the first adjustment slit traversing into the first sleeve (see Fig. 1); 25the first adjustment slit being oriented parallel to a longitudinal axis of the first sleeve (see Fig. 1); and the first slit fastener being detachably connected across the first adjustment slit (see at least Figs. 1-4 and 6; col. 2, lines 1-37); and a second adjustment slit (15) (see at least Figs. 1-4 and 6); 7at least one second slit fastener (20); the second adjustment slit traversing into the second sleeve (see Fig. 1); the second adjustment slit being oriented parallel to a longitudinal axis of the second sleeve (see Fig. 1); and 5the second slit fastener being detachably connected across the second adjustment slit (see at least Figs. 1-4 and 6; col. 2, lines 1-37).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified garment of Kathumbi-Jackson to include first and second adjustment slits as taught by Simon because Simon teaches that this configuration is known in the art and beneficial for allowing the width of the sleeves and the garment body to be increased by the wearer (col. 2, lines 24-37).  It would further have been obvious to one of ordinary skill in the art that combining the adjustment slits of Simon with the adjustable fastener of Kathumbi-Jackson modified by Ogden would allow the gown to be adapted to an even wider range of wearer body sizes.
The modified garment of Kathumbi-Jackson (i.e. Kathumbi-Jackson in view of Manuello, Von Furstenberg, and Simon as detailed above) further teaches an adjustable hospital gown comprising:
an adjustable collar (as depicted in at least Kathumbi-Jackson Figs. 3-5, the area surrounding neck hole 40 is considered a collar and it is adjustable via the fastening system of the modified garment of Kathumbi-Jackson as explained above with respect to claim 1);  
the adjustable collar being integrated around a neck hole (Kathumbi-Jackson 40) of the torso-covering garment.
The modified garment of Kathumbi-Jackson teaches a scooped neck hole without a collar fastener or at least one collar anchor point (Kathumbi-Jackson para. 0048).
However, Allen teaches a medical gown (20) similar to the modified garment of Kathumbi-Jackson but with an adjustable collar including a collar fastener (50), at least one collar anchor point (50’), the collar fastener being connected adjacent to a first end of the adjustable 15collar (as depicted in Figs. 1-2, the first end of the adjustable collar is the end adjacent collar fastener 50); and the at least one collar anchor point being connected adjacent to a second end of the adjustable collar, opposite to the collar fastener (as depicted in Figs. 1-2, the second end of the adjustable collar is the end adjacent at least one collar anchor point 50’).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified garment of Kathumbi-Jackson to include the adjustable collar with collar fastener and collar anchor points as taught by Allen because Allen teaches that this configuration is known in the art.  It would further have been obvious to one of ordinary skill in the art that compared to the scooped neck hole of the modified garment of Kathumbi-Jackson, the adjustable collar of Allen (see at least Fig. 7) would appeal to modest wearers who would prefer for the garment to conceal as much of their body as possible and/or who are cold-natured and don’t desire the venting provided by a scooped neck hole.

Regarding claim 17, the modified garment of Kathumbi-Jackson (i.e. Kathumbi-Jackson in view of Manuello, Von Furstenberg, Simon, and Allen as detailed above) further teaches an adjustable hospital gown comprising:
the at least one adjustable fastener comprising magnetic couplers (para. 0021 of Manuello).

Regarding claim 18, the modified garment of Kathumbi-Jackson (i.e. Kathumbi-Jackson in view of Manuello, Von Furstenberg, Simon, and Allen as detailed above) further teaches an adjustable hospital gown comprising:
the at least one adjustable fastener comprising clasps (para. 0021 of Manuello).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F Griffin Hall/Examiner, Art Unit 3732

/JAMESON D COLLIER/Primary Examiner, Art Unit 3732